FILE COPY




                              Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 28, 2020

                                      No. 04-20-00068-CR

                                  James Deangelo JOHNSON,
                                          Appellant
                                              v.
                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR12139A
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER

        After we granted court reporter Brenna DeMoss’s first motion for extension of time to
file the reporter’s records, we set the records due on August 26, 2020. See TEX. R. APP. R.
35.3(c). On the extended due date, the court reporter filed a second request for an extension of
time to file the records until September 30, 2020.
        The reporter’s request is GRANTED. The reporter’s records are due on September 30,
2020.
        If the court reporter is unable to file the completed record by September 30, 2020, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
       The report may describe any unusual aspects of the records. The report must describe
any problems the court reporter reasonably believes may delay the completion of the records
beyond the requested date.
        The preferred form for the status report, with an accompanying example, is attached.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court